On the Court’s own motion, appeal dismissed, without costs, and motion for leave to appeal dismissed, insofar as the appeal and motion are from that portion of the Appellate Division order which affirmed Supreme Court’s June 14, 1990 order denying the motion for a default judgment, upon the ground that that portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed upon the ground that no substantial constitutional question is directly involved; motion for leave to appeal otherwise denied.